I dissent.
The Intermountain Speedways, Inc., was engaged in the operation of a business for profit, and entertainment of the *Page 130 
public. The drivers of the midget cars and the cars formed the basis of both the entertainment and profit. They were as much an integral part of the business as the management and track upon which the races were run. True, one of the inducements to the drivers was a prospective prize; but they were required to pay $2.50 to participate in the business which they did not own or control; but were subject to detailed control.
While the case is similar to the case of IntermountainSpeedways v. Industrial Commission and Winters, 101 Utah 573,126 P.2d 22, recently decided, I think the facts are sufficient to warrant the award of the commission.